White, J.
Appellant was convicted upon information, for false imprisonment, and his penalty fixed at a fine of $50.
The practice pursued by the court in the selection of the jury, which is questioned by the first bill of exceptions, was in strict conformity with established precedents. Speiden v. The State, 3 Texas Ct. App. 156; Burfey v. The State, 3 Texas Ct. App. 519; Jones v. The State, 3 Texas Ct. App. 575. “ The rule is now well settled that, no prejudice to the appellant appearing to have resulted from the rulings of the court below in organizing the petit jury, and no infringement of the jury law in force when the trial was had, being apparent, such rulings present no questions necessary for revision.” Ray v. The State, 4 Texas Ct. App. 450; Dixon v. The State, 2 Texas Ct. App. 530.
The second bill of exceptions was saved to the refusal of *455the court to permit the answer of witness to the following question asked by defendant, viz.: “What did Chambliss say to defendant about his (Chambliss’s) shot-gun, at the time he left defendant and started ahead? ” There was no error committed, and what Chambliss did or did not say, at the time mentioned, was wholly immaterial, because at that time the law was already violated by defendant, and his offence was complete. It would have been no extenuation, much less justification, of his offence, for him to prove that Chambliss was going, or said he was going, to get his gun, to commit an assault with it upon him.
The information was based upon art. 2169 et seq., Paschal’s Digest, and the charge of the court was a fair and full presentation of the law applicable to the facts.
“To stop a man from going in any direction he sees proper, though without detaining him in a particular spot, may constitute false imprisonment.” Woods v. The State, 3 Texas Ct. App. 204. See also Herring v. The State, 3 Texas Ct. App. 108.
The evidence is sufficient to warrant the verdict and judgment, and no error being made to appear, the judgment is affirmed.

Affirmed.